Citation Nr: 1519487	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to December 1967.  The Veteran passed away in July 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in which reopened the previously denied claim but continued and confirmed the denial of the underlying matter.  The Veteran appealed that decision. 

The Board notes that the Veteran initially filed a claim for service connection for PTSD that was denied in an unappealed November 2007 rating decision.  He sought to reopen his previously denied claim in December 2008, but the RO declined to reopen the matter in a February 2009 rating decision.  Those decisions became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  During the pendency of this appeal, VA regulations governing service connection for PTSD that have liberalized and now provide a more relaxed evidentiary standard for establishing the required in-service stressor in certain cases. 75 Fed. Reg. 39843 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2014).  These regulatory changes essentially comprise a new legal theory for entitlement and, therefore, the Board finds that the Veteran's claim is entitled to consideration on a de novo basis.  Spencer v. Brown, 4 Vet. App. 283 (1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).

The appellant, the Veteran's surviving spouse, filed a request to be substituted as the appellant for purposes of processing the claim to completion.  In a January 2013 determination, the RO concluded that the appellant was the eligible surviving spouse for the purposed of processing the claim on appeal to completion.  The appellant has been substituted for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A. 

In May 2014, the appellant testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  A copy of the hearing transcript has been associated with the claims folder. 

The Board has reviewed the Veteran's physical claims file and the Veteran's Virtual VA electronic file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in July 2012.

2.  The appellant is the Veteran's surviving spouse, and she filed a request for substitution within one year of his death.

3.  The weight of the competent medical evidence of record is against a finding that that the Veteran has a current diagnosis of PTSD in accordance with § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

4.  The preponderance of the competent evidence is against finding that the Veteran's other diagnosed psychiatric disorders, including adjustment disorder with anxiety and dyssomnia, are etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.125 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Substitution

When a claimant dies while a claim is pending, an eligible person may be substituted. A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant may file a request for substitution with the RO from which the claim originated.  38 U.S.C.A. § 5121A.

In this case, the Veteran died in July 2012 and the appellant filed a claim for substitution in August 2012.  In a January 2013 administrative decision, the RO determined that the appellant was eligible to seek substitution regarding his pending claim.  The Board finds that the appellant met the requirements for substitution.  38 U.S.C.A. § 5121A.


2.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

In the case at hand, a June 2010 letter provided the Veteran with proper notice, including of what was necessary to establish the underlying claim of service connection, and of his and VA's responsibilities in claim development as well as notice requirements under Dingess.  VA has thereby met its obligations to notify the Veteran of the medical and other evidence needed to substantiate his claim and of what evidence he is responsible for obtaining.  Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his lay statements of argument, and identified VA and private treatment records have been obtained.  

VA has provided the Veteran with a September 2010 VA psychiatric examination.  The examination report contains the findings from clinical evaluation and demonstrates that the VA examiner reviewed the evidence of record and rendered appropriate opinion based on the questions presented by the Board.  The VA examiner's opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  Therefore, the Board finds that the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

The appellant has had an opportunity to testify at a personal hearing before a Veterans Law Judge (VLJ). In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearings.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  The Board notes that during the pendency of this claim, Veterans Benefits Administration and Veterans Health Administration also expected, at least as of June, to transition from using the DSM-IV to using the DSM-V as of August 4, 2014; however, since the Veteran's claim had been pending prior to the transition, DSM-IV criteria still apply.  See 70 Fed. Reg. 45,093 (Aug. 4, 2014).

The evidence necessary to establish the occurrence of a recognizable in-service stressor event will vary depending upon whether a veteran engaged in "combat with the enemy".  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat is determined on a case-by-case basis, and it requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Morgan v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 12, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843 -133 (July 13, 2010).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a psychiatric disorder, to include PTSD.  Prior to his death, the Veteran contended that his diagnosed psychiatric disorder was related to his military service.  The Veteran stated that, while he was stationed in Vietnam from 1966 to 1967, he was exposed to mortar attacks and enemy gunfire.  In the October 2010 rating decision, the RO conceded that that events, as described by Veteran, took place and are consistent with the circumstances, conditions, and/or hardships of his service even though there are no official records of the occurrence.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  The Board agrees.

The remaining questions before the Board regarding the claim for service connection for PTSD are (1) whether there is medical evidence establishing a diagnosis of PTSD as defined in DSM-IV, and (2) whether there is medical evidence of nexus between the diagnosis and the claimed in-service stressors.

In this case, first and foremost, the record contains conflicting evidence on whether the Veteran has a current diagnosis of PTSD as defined in DSM-IV.  The Veteran's private treatment records show that the Veteran has been diagnosed with and treated for PTSD in 2007.  The diagnosis of PTSD was rendered by his private primary care physician, but none of these private treatment records indicate that the PTSD diagnosis was based on the DSM-IV criteria.  In contrast, the September 2010 VA examiner ruled out a diagnosis for PTSD as defined in DSM-IV.  In doing so, the VA examiner noted that the Veteran did not display symptoms of hyperarousal or avoidance which is typical of individuals with PTSD.  Instead, the VA examiner noted that the Veteran's long and stable work history, relationship with his family, and his active social life did not indicate the presence of significant and persistent symptoms of re-experiencing, hyperarousal, or avoids.  The Veteran's symptoms related to his traumatic event were considered transient and not significantly disruptive.  The VA examiner ruled out a diagnosis of PTSD as defined in DSM-IV criteria. 

After reviewing all the evidence, the Board finds that the VA examination is more probative, because it consists of a complete review of the Veteran's medical records, including those private treatment records which show evidence of PTSD diagnosis.  Based on that review and the findings from clinical evaluation, the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Board finds that the medical impression in the 2010 VA examination report is more probative because it was based on the findings of clinical evaluation as well as a review of the private treatment record. 

Moreover, the VA examiner supported his diagnostic impression with a rationale in light of the factual findings of the medical evidence.  The VA medical expert provided findings and a rationale that showed that the Veteran's symptoms were not consistent with a diagnosis of PTSD as defined in DSM-IV.  Rather, the VA examiner explained that the Veteran's symptomatology was more consistent with diagnoses of adjustment disorder with anxiety and dyssomnia.  The VA examiner is the only medical professional to conduct a detailed assessment of the Veteran's symptoms in light of the criteria for a PTSD diagnosis as defined by DSM-IV.  Based on that detailed assessment of criteria, the VA examiner concluded that the Veteran did not satisfy the DSM-IV criteria for a diagnosis of PTSD.  Without a current medical diagnosis of PTSD as defined by VA regulations, VA cannot award service connection for that condition.  See 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a). 

Although, the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statements.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Court of Appeals of Veteran's Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  A medical opinion that contains only data and conclusion is not entitled to any weight.  Here, the finding and opinion of the 2010 VA examiner are supported by rationale and carry more probative weight than any medical notation with no rationale or support of the diagnosis of PTSD contained in the Veteran's private mental treatment records.  

In sum, the preponderance of the competent medical evidence is against the claim of service connection for a PTSD.  Even though, the Veteran's claimed in-service stressor event has been verified, the weight of the probative medical evidence of record is against a diagnosis of PTSD as defined by VA regulations.  

The record does show that the Veteran has been diagnosed with psychiatric disorders other than PTSD, to include Axis I adjustment disorder with anxiety and dyssomnia as well as Axis II personality disorder.  See September 2009 VA examination report and October 2010 private medical statement.  The Board will now address whether service connection is warranted for any of those diagnosed psychiatric disorders.  Based on a review of the evidence, the Board finds that service connection is not in order.  

A review of the Veteran's service treatment records does not show any complaints, treatments or diagnosis for mental health problems.  The report of a December 1967 examination prior to separation shows that the Veteran received a normal psychiatric evaluation, and on the associated report of medical history, the Veteran denied any having or had any mental health symptoms.  

The first post-service evidence of any mental health problems comes in 2006 when the Veteran originally filed his claim for entitlement to service connection for PTSD.  Subsequent private treatment records starting in 2007 show that the Veteran presented with complaints of stress and anxiety associated with his work.  Notably, during the May 2014 Board hearing, the appellant denied that the Veteran sought treatment for mental health symptoms prior to initiating the claim for VA compensation benefits.  See Board hearing transcript, page 9.  The appellant testified that she and the Veteran were married for nine years and she had observed the Veteran's symptoms of sleep disturbances and avoidance of loud noises.  See Id. 

The September 2009 VA examination report shows diagnoses of adjustment disorder with anxiety and dyssomnia.  The Veteran informed the VA examiner that his primary care physician prescribed him medication to treat his symptom and he and his wife had attended marriage counseling five years ago to improve their communication.  He denied any current counseling or other treatment for his symptoms.  

The record also contains an October 2010 private medical statement that shows an Axis II diagnosis of personality disorder.  This statement does not contain any other evidence regarding the etiology of the condition. 

Initially, with respect to the Veteran's diagnosis of personality disorder, the Board notes that VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability. See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.  Here, although the Veteran's claimed in-service stressor events are sufficient to establish an in-service injury, the competent evidence of record does not show that the Veteran has an additional psychiatric disability due to his service.

Again, none of the service treatment records indicate that the Veteran suffered from any mental health problems during his period of service, and the first medical evidence of any mental health problems does not come until four decades after his separation from service.  The lack of any continuous treatment for mental health problems 40 years following weighs against the finding that the Veteran suffered additional disability due to a superimposed injury or incurrent mental health problem during service.  Moreover, there is no medical opinion of record that indicates the Veteran has an additional disability due to a superimposed injury on a personality disorder. The Board concludes that although the Veteran's experiences in service did not result in an additional disability from a superimposed injury. 

To the extent that the Veteran's and his wife's statements can be interpreted as evidence that there was an increase in severity in the personality disorder resulting from a superimposed disease or injury in service, the Board finds the Veteran and his wife are not competent to diagnose a psychiatric disorder or to assess that he incurred an additional disability as the result of his service.  In this regard, the Board observes that laypersons are competent to report what comes through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran and his wife are not competent to diagnose a psychiatric disorder, to include aggravation of a personality disorder.  Notably, the requisite knowledge to diagnose a psychiatric disorder, to include aggravation of a personality disorder, goes well beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007).  As diagnosing a psychiatric disorder is complex in nature, the Board finds that the Veteran is not competent to diagnose an acquired psychiatric disorder, to include aggravation of a personality disorder.  

In short, the personality disorder cannot be service connected unless it was subjected to a superimposed disease or injury during service which created additional disability.  Here, the preponderance of the evidence is against a finding that the Veteran has an additional disability as result of a superimposed disease or injury during his period of service.  See VAOPGCPREC 82-90; Terry, 340 F.3d at 1384. 

The Board has also considered whether service connection for a psychiatric disorder, other than personality disorder, is warranted.  Here, based on a review of the evidence, the Board finds that service connection is not in order.  

There is no medical evidence of record that links the Veteran's diagnosed adjustment disorder with anxiety and dyssomnia to his period of service.  Rather, the September 2010 VA examiner concluded that it was less likely than not that the Veteran's current diagnosed psychiatric disorders were related to his period of service and were instead related to his unemployment.  In support of this medical conclusion, the VA examiner noted that the Veteran's loss of employment in 2006 had been a significant stressor, as well as his subsequent temporary employment. 

In addition, the private treatment records suggest that the Veteran's anxiety was attributable to work-related stress and financial problems. 

Notably, the Veteran was diagnosed with adjustment disorder with anxiety and dyssomnia more than 40 years after his separation from service, and this medical evidence comes well beyond the first year after the Veteran's discharge from his period of service.  See 38 C.F.R. § 3.307, 3.309.  This lengthy period without treatment for related conditions is evidence against a finding of continuity of psychiatric problems since service, and it weighs heavily against a claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including neuropathy, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran did not assert continuity of mental health symptoms since service prior to his death, and the appellant is unable to testify whether the Veteran had symptoms prior to their meeting.  

For these reasons, the Board is denying the claim for service connection for a psychiatric disorder, to include PTSD.  The preponderance of the evidence is against this claim, and under these circumstances, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


